EXHIBIT BYLAWS OF TRUSTMARK CORPORATION AS AMENDED AND RESTATED AS OF November 21, 2008 BYLAWS OF TRUSTMARK CORPORATION (Incorporated under the laws of Mississippi) ARTICLE I OFFICES The principal office shall be in the City of Jackson, County of Hinds, State of Mississippi; and the name of the resident agent for process upon the corporation is T. Harris Collier, III, whose mailing address is 248 East Capitol Street, Jackson, Mississippi.The corporation may also have offices at such other places as the Board of Directors may from time to time appoint, or as the business of the corporation may require. ARTICLE
